DETAILED ACTION
This is the first Office action on the merits based on the 16/810,168 application filed on 03/05/2020.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  Claims 1-9, as originally filed, are currently pending and considered below.

Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/05/2020 was in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
The abstract of the disclosure is objected to because of the following informalities:
In line 4, “the trainee” should be --- a trainee ---.
In line 10, “the difference” should be --- a difference ---.
Correction is required.  See MPEP § 608.01(b).


Claim Objections
Claims 1, 3, and 4 are objected to because of the following informalities:
In claim 1, lines 7-8, “the load sensor; and” should be --- the load sensor; ---.
In claim 3, line 3, “a posture of the trainee” should be --- the posture of the trainee ---.
In claim 4, line 6, “the speed” should be --- the predetermined speed ---.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, lines 6 and 11, the limitations “a first center of gravity calculation unit” and “a second center of gravity estimation unit” respectively render the claim indefinite because it is unclear whether or not applicant’s invention comprises a plurality of center of gravity calculation units and a first center of gravity estimation unit.  Applicant is suggested to respectively amend the limitations to --- a center of gravity calculation unit --- and --- a center of gravity estimation unit ---.
 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, see above.
Regarding claim 2, which depends from claim 1, the limitations “further comprising a display unit that is installed in such a way that it can be visually seen by the trainee and a display controller, wherein the display controller causes the display unit to display a message to alert the trainee” are recited lines 1-5.  The limitations render the claim indefinite because it is unclear whether or not: a display unit is installed in such a way that it can be visually seen by a display controller; and “a message to alert the trainee” is the same as, different from, and/or in addition to “an alert to the trainee” recited in claim 1, lines 14-16.  Applicant is suggested to amend the limitations to --- further comprising a display unit and a display controller, wherein the display unit is installed whereby it is configured to be visually seen by the trainee, and wherein the display controller causes the display unit to display the alert as a message to the trainee ---.  Refer to the specification, as originally filed, page 8, lines 17-25.
Claim 6 recites the limitation “the training performed by the trainee” in line 2.  There is insufficient antecedent basis for this limitation in the claim.  Applicant is suggested to amend the limitation to --- training performed by the trainee using the balance training system ---.
Claim 7 recites the limitation “the training performed by the trainee” in line 2.  There is insufficient antecedent basis for this limitation in the claim.  Applicant is suggested to amend the limitation to --- training performed by the trainee using the balance training system ---.
plurality of center of gravity calculation steps and a first center of gravity estimation step.  Applicant is suggested to respectively amend the limitations to --- a center of gravity calculation step --- and --- a center of gravity estimation step ---.
Regarding claim 9, lines 6 and 10, the limitations “a first center of gravity calculation step” and “a second center of gravity estimation step” respectively render the claim indefinite because it is unclear whether or not applicant’s invention comprises a plurality of center of gravity calculation steps and a first center of gravity estimation step.  Applicant is suggested to respectively amend the limitations to --- a center of gravity calculation step --- and --- a center of gravity estimation step ---.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claims 1-7 are rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human 
Regarding claim 1, the limitation “a riding plate having a placement surface that supports a sole of a trainee who 5is standing” is recited in lines 2-3.  The limitation appears to be directed to or encompassing a human organism or body parts of a human organism.   Applicant is suggested to amend the limitation to --- a riding plate having a placement surface configured to support a sole of a trainee who 5is standing ---.
Claims 2-7 are rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act, by virtue of their dependency on claim 1, which is rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act, see above.

Allowable Subject Matter
Claims 1-7 would be allowable if rewritten or amended to overcome the rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, and the rejections under 35 U.S.C. 101 and section 33(a) of the America Invents Act set forth in this Office action.
Claims 8 and 9 would be allowable if rewritten or amended to overcome the rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:
The prior art of record (Laurent – WO 2011/135274 A1) fails to teach or render obvious a balance training system in combination with all of the elements and structural and functional relationships as claimed and further including:
a second center of gravity estimation unit configured to estimate a second center of gravity, which is a centroid position of the trainee, based on the image data.
The prior art of record teaches a balance training system wherein:
avatar position information of the user, obtained by a camera, is compared, via a display, to predetermined targeted starting position information of a virtual mannequin to determine whether the positions of the avatar and the virtual mannequin correspond, 
the position of the center of gravity of the load of the user detected by the loading plate is determined and compared to a set of predetermined acceptable positions expected for the current phase of the exercise, and an error message is displayed if the position of the user's center of gravity is not in an acceptable position (refer to Figure 9, method steps 405-440, and the corresponding description in the specification; Claim 6, 15, and 16),
which are not considered equivalent to applicant’s invention.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY D. URBIEL GOLDNER whose telephone number is (313)446-6554.  The examiner can normally be reached between 9AM and 5PM, Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn B. Jimenez, can be reached at (571)272-4966.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  If you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866)217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800)786-9199 (IN USA OR CANADA) or (571)272-1000.

/GARY D URBIEL GOLDNER/Primary Examiner, Art Unit 3784